DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 01/14/2021 which has been entered. Claims 1, 4, 5, 9-12, 16 and 17 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 9 and 16 being independent.

NOTE: With respect to the number of references used in the below rejection, the Examiner believes that the features recited in the claimed language represent a collection of known elements [receiving a call directed to a destination; determining if a call is a spoofed call using a B number analysis; determining whether a call is displaying characteristics of an automated call; and if an automated call is detected, determining whether the call is to be allowed]. The quarantining of a suspicious communication for further analysis is also well known in the art. As these are all well-known features, the use of multiple references to provide evidence of them is considered to be reasonable under the circumstances. 

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 states in part … non-transitory machine-readable medium comprising executable instructions that, when executed by a processor, facilitate performance of operations…. Claim 16 should read A non-. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (2004/0107362 A1) in view of Quilici et al (2016/0309024 A1), and further in view of Lyman et al (2003/0138084 A1), Neuer, III et al (9,398,148 B1) and Smith et al (8,094,800 B1).
As per Claim 1, Ravishankar teaches a method, comprising: receiving, by equipment comprising a processor, a call from a communications device directed to a call destination (Page 2, Paragraphs [0026] – [0028]; Page 3, Paragraph [0034]). (Note: In paragraph [0026], Ravishankar describes a distributed architecture including a multiple processors. In paragraph [0027], Ravishankar describes telecommunication signaling routing nodes [e.g. signal transfer point – STP] which perform security screening which is further described in paragraph [0028]) 
Ravishankar also teaches identifying, by the equipment, whether the call is a spoofed call from the communications equipment by determining, in conjunction with a B number analysis conducted by a communications switch, whether a first phone number associated with a billing account of a calling party of the call used by the communications switch to determine a path to route the call matches a second phone number identifying the call (Figure 5; Page 4, Paragraph [0041]).
(Note: In paragraph [0041], Ravishankar describes security functions collecting a plurality of information including originating point code [OPC] and destination point code [DPC]. Ravishankar describes checking to see if the OPC in a received message is equal to the 
Ravishankar does not teach determining, by the equipment, whether the call is an automated call by analyzing a call behavior determined to be related to the call to determine whether the call exhibits a characteristic of automated calls; and in response to determining the call to be an automated call based on the characteristic, determining, by the equipment, whether the call is approved for connection to the call destination.
However, Quilici teaches determining, by the equipment, whether the call is an automated call by analyzing a call behavior determined to be related to the call to determine whether the call exhibits a characteristic of automated calls (Page 1, Paragraph [0006]; Page 2, Paragraph [0022]; Page 3, Paragraph [0029]); and in response to determining the call to be an automated call based on the characteristic, determining, by the equipment, whether the call is approved for connection to the call destination (Page 3, Paragraph [0023]). 
(Note: In paragraph [0006], Quilici describes telemarketer’s sequentially dialing telephone numbers targeting called parties. In paragraph [0022], Quilici describes identifying telemarketers that make too many calls within a predetermined period of time. In paragraph [0029], Quilici describes determining that a significant number of called parties received calls on a particular day from a specific address. Each of these are characteristic associated with of automated calling)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar with the method as taught by Quilici to allow the called party to identify the origin of an incoming call at a glance enabling the 
The combination of Ravishankar and Quilici does not teach whether a first phone number is associated with a billing account of a calling party of the call. However, Lyman teaches whether a first phone number is associated with a billing account of a calling party of the call (Page 2, Paragraph [0036]; Page 3, Paragraph [0043]). (Note: In paragraph [0043], Lyman describes a system checking to see if the captured calling number [caller Automatic Number Identification – ANI] matches a billing telephone number [BTN])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar and Quilici with the method as taught by Lyman to obtain an indication of the legitimacy of the calling party associated with the subscriber line to inform the called party of a potentially fraudulent party. 
The combination of Ravishankar, Quilici and Lyman does not teach wherein the characteristic is determined based on the second phone number being included in a grouping of A numbers representative of a block of consecutively dialed numbers. However, Neuer teaches wherein the characteristic is determined based on the second phone number being included in a grouping of A numbers representative of a block of consecutively dialed numbers (Column 2, Lines 51-63; Column 9, Lines 6-17; Column 10, Lines 46-65)
(Note: In Column 2, Lines 51-63; Neuer describes the selection of a telephone number from a telephone number pool [grouping of A numbers] to be used as automatic number identification [ANI] presentation to a called party. In Column 9, Lines 6-17; Neuer describes an auto-dialer employing a variety of different algorithms to select the displayed calling party number)

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici and Lyman with the method as taught by Neuer to increase the system’s ability to recognize, identify and block nuisance incoming communications from callers that the targeted party does not wish to communicate with sparing the targeted party from being disturbed and enhancing user privacy.
The combination of Ravishankar, Quilici, Lyman and Neuer does not teach quarantining the call for a further analysis, wherein quarantining the call comprises contacting a user equipment associated with the call destination, facilitating a display, via the user equipment, of the characteristic based on the second phone number being included in the grouping of A numbers, and receiving user input from the user equipment.
However, Smith teaches quarantining the call for a further analysis, wherein quarantining the call comprises contacting a user equipment associated with the call destination, facilitating a display, via the user equipment, of the characteristic based on the second phone number being included in the grouping of A numbers, and receiving user input from the user equipment (Figure 2; Column 8, Line 23 – Column 9, Line 25).
(Note: Figure 2 of Smith is an illustration of an incoming communication notification soliciting caller input to as to how the incoming communication is to be handled. Caller 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 
As per Claim 2, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches wherein the second phone number comprises a caller identification number of the call as described in Claim 1. (Note: In paragraph [0036], Lyman indicates the system uses automatic number identification [ANI] data to obtain the telephone line number of the subscriber line to validate the subscriber line when the subscriber line initiates a communication or connection)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 
As per Claim 3, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches wherein the analyzing comprises determining whether the call is one of a group of previous calls from the communications equipment, and wherein the call and the group of previous calls collectively exhibit the characteristic of automated calls as described in Claim 1 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 
As per Claim 4, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches wherein the quarantining the call for the further analysis comprises accessing an entity identity data store comprising a data entry for an entity identity indicated to be allowed to initiate the automated call and determining whether the call is associated with the data entry as described in Claim 1.
(Note: In paragraph [0022], Quilici describes identifying callers as wanted or unwanted based on stored information in a caller directory in accordance with a set of rules. In paragraph [0023], Quilici describes a call application/server that classifies the caller as wanted or unwanted and treats the call accordingly [wanted caller – complete call; unwanted caller – reject/dispose of call])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 
As per Claim 6, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches wherein the communications equipment is a first communications equipment, and wherein the data entry was stored at a request of a second communications equipment associated with the call destination as described in Claim 1. (Note: In paragraph [0022], Quilici describes adding information to the caller directory by users of the telephony devices or assigned administrators)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 
As per Claim 7, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches in response to determining that the call is approved for connection to the call destination, 
As per Claim 8, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches in response to determining that the call is not approved for connection to the call destination, blocking, by the equipment, the call to the call destination as described in Claim 4 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ravishankar, Quilici, Lyman and Neuer with the method as taught by Smith to screen incoming communications for spoofed automatic number identification information in an attempt to identify bad actors initiating unwanted phone calls with the goal of engaging in fraudulent activity. 

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar et al (2004/0107362 A1) in view of Quilici et al (2016/0309024 A1), and further in view of Lyman et al (2003/0138084 A1), Neuer, III et al (9,398,148 B1), Smith et al (8,094,800 B1) and Gao et al (9,723,144 B1).
As per Claim 9, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches a method as described in Claim 1. Quilici also teaches: a processor; and a memory that stores executable instructions (Page 4, Paragraph [0042]; Page 5, Paragraphs [0048] and [0049]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ravishankar, Quilici, Lyman and Neuer 
The combination of Ravishankar, Quilici, Lyman, Neuer and Smith does not teach wherein the characteristic is determined based on the second phone number being dialed simultaneously with a third phone number, and wherein the second phone number and the third phone number are included in a group of A numbers representative a group of simultaneously dialed numbers.
However, Gao teaches wherein the characteristic is determined based on the second phone number being dialed simultaneously with a third phone number, and wherein the second phone number and the third phone number are included in a group of A numbers representative a group of simultaneously dialed numbers (Column 1, Lines 24-40; Column 31, Lines 23-29).
(Note: In Column 1, Lines 24-40; Gao describes auto-dialers used to simultaneous dial multiple targeted parties/phone numbers for an agent. Gao describes the use of a pacing algorithm that determines how quickly simultaneous calls are placed. In Column 31, Lines 23-29; Gao indicates that the pacing module has the auto-dialer simultaneously dial multiple calls to targeted individuals. Combining the simultaneous dialing of targeted parties with the selection of an ANI from ANI number pools as described by Neuer reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the method and system taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers 
As per Claim 10, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches wherein the operations further comprises connecting the call to the call destination in response to the call not being identified as an automated call as described in Claims 1 and 9 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 11, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches wherein quarantining the call for the further analysis comprises accessing an entity identity data store comprising a data entry for an entity identity indicated to be allowed to initiate the automated call and determining whether the call is associated with the data entry as described in Claim 4 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 13, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches wherein the communications equipment is first communications equipment, and wherein the data entry was stored at a request of second communications equipment associated with the call destination as described in Claim 1 above. (Note: In paragraph [0022], Quilici describes adding information to the caller directory by users of the telephony devices or assigned administrators)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 15, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao and Gao teaches wherein the operations further comprise, in response to determining that the call is not approved for connection to the call destination, blocking the call to the call destination as described in Claim 4 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the system as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 16, the combination of Ravishankar, Quilici, Lyman, Neuer and Smith teaches a method as described in Claim 1 above. The combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches a non-transitory machine-readable storage medium 
(Note: In Column 1, Lines 24-49; Gao describes automated dialing equipment [e.g. predictive dialer] dialing multiple virtually simultaneous calls [i.e. present call and a group of previous calls being dialed in succession without interruption between dialing the call and the group of previous calls])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory machine-readable storage medium taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the method, system and non-transitory machine-readable storage medium as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 17, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches wherein quarantining the call for the further analysis comprises accessing an entity identity data store comprising a data entry for an entity identity indicated to be allowed to initiate the automated call and determining whether the call is associated with the data entry as described in Claim 1.
(Note: In paragraph [0022], Quilici describes identifying callers as wanted or unwanted based on stored information in a caller directory in accordance with a set of rules. In paragraph [0023], Quilici describes a call application/server that classifies the caller as wanted or unwanted 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory machine-readable storage medium taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the method and non-transitory machine-readable storage medium as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 18, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches wherein the entity identity comprises an identity of a government agency. (Note: See paragraph [0004] of Quilici) It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory machine-readable storage medium taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the method and non-transitory machine-readable storage medium as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
As per Claim 19, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches in response to determining that the call is approved for connection to the call destination, connecting, by the equipment, the call to the call destination as described in Claim 4 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory machine-readable storage medium taught by 
As per Claim 20, the combination of Ravishankar, Quilici, Lyman, Neuer, Smith and Gao teaches in response to determining that the call is not approved for connection to the call destination, blocking, by the equipment, the call to the call destination as described in Claim 4 above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory machine-readable storage medium taught by Ravishankar, Quilici, Lyman, Neuer and Smith with the method and non-transitory machine-readable storage medium as taught by Gao to provide an additional identification mechanism to that may be used to identify suspicious and/or fraudulent callers attempting to repeatedly contact a targeted party regarding products or services the targeted party is not interested in [i.e. car warranties]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barclay et al (2007/0036136 A1), Lopponen et al (2002/0150091 A1), Gailloux et al (9,781.255 B1), Cox et al (6,738,814 B1), Pfeffer et al (9,014,359 B1), BENLOLO et al (2019/0394331 A1), Goyal et a (9,338,289 B1), Cai (2008/0159501 A1) and Guarriello (2015/0023485 A1). Each of these describes system and methods to detect and combat call spoofing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652